Filed Pursuant to Rule 433 Dated May 7, 2008 Registration Statement No. 333-126987 Colgate-Palmolive Company Medium-Term Notes - Fixed Rate Series F FINAL TERM SHEET We are hereby offering to sell Notes having the terms specified below to you with the assistance of the agents listed below, each acting as principal (collectively, the “Agents”) for whom Citigroup Global Markets Inc., Goldman Sachs & Co., J.P. Morgan Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley & Co. Incorporated are acting as joint book-running managers, at a fixed initial public offering price of 99.977% of the principal amount. Principal Amount:$250,000,000 Issue Price:99.977% Interest Rate: 4.20% Stated Maturity Date:May 15, 2013 CUSIP Number:19416QDL1 Trade Date:May 7, 2008 Original Issue Date:May 12, 2008 Net Proceeds to Colgate:$249,067,500 Agent’s Discount or Commission:$875,000 Interest Payment Dates: May 15 and November 15 of each year, commencing on November 15, Redemption: The Notes may be redeemed at the option of Colgate prior to the stated maturity date.See “Other Provisions – Optional Redemption” below. Optional Repayment: N/A Currency: Specified Currency: US Dollars Minimum Denomination: $1,000 Original Issue Discount: [] [ X ] No Total amount of OID: Yield to Maturity: Initial Accrual Period: Form:[ X ]Book-entry[]Certificated 1 [ X ] Other Provisions: Optional Redemption: Colgate may at its option elect to redeem the Notes, in whole at any time or in part from time to time, at a redemption price equal to the greater of: (i)100% of the principal amount of the Notes to be redeemed; and (ii) the sum of the present values of the remaining scheduled payments of principal and interest on the Notes to be redeemed (not including any portion of such payments of interest accrued as of the date of redemption), discounted to the date of redemption on a semi-annual basis (assuming a 360-day year consisting of twelve 30-day months) at the Treasury Rate (as defined below), plus 20 basis points, plus accrued and unpaid interest on the Notes to be redeemed to, but excluding, the date of redemption. Notwithstanding the foregoing, installments of interest on the Notes to be redeemed that are due and payable on interest payment dates falling on or prior to a redemption date will be payable on the interest payment date to the registered holders as of the close of business on the relevant record date according to the Notes and the related indenture. “Comparable Treasury Issue” means the United States Treasury security selected by the Quotation Agent (as defined below) as having a maturity comparable to the remaining term (as measured from the date of redemption) of the Notes to be redeemed that would be utilized, at the time of selection and in accordance with customary financial practice, in pricing new issues of corporate debt securities of comparable maturity to the remaining term of the Notes. “Comparable Treasury Price” means, with respect to any redemption date, (i) the average of four Reference Treasury Dealer Quotations (as defined below) for such redemption date, after excluding the highest and lowest of such Reference Treasury Dealer Quotations, or (ii) if the Quotation Agent obtains fewer than four of such Reference Treasury Dealer Quotations, the average of all such quotations, or (iii) if only one Reference Treasury Dealer Quotation is received, such quotation. “Quotation Agent” means any Reference Treasury Dealer appointed by Colgate. “Reference Treasury Dealer” means (i) each of Citigroup Global Markets Inc., Goldman Sachs & Co., J.P. Morgan Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley & Co. Incorporated (or their respective affiliates that are Primary Treasury Dealers (as defined below)) and their respective successors; provided, however, that if any of the foregoing shall cease to be a primary U.S.
